Your Excellency Volkan Bozkir, President of the 75th Session of the United Nations General Assembly,
Your Excellency Antonio Guterres, Secretary-General of the United Nations,
Ladies and gentlemen,
I would like to congratulate Your Excellency Volkan Bozkir upon your election as the President of the 75th United Nations General Assembly. I am fully confident that under your experienced and able leadership, our session will be a success.
Let me also voice my appreciation for the important contributions that His Excellency Tijjani Muhammad-Bande, President of the 74th Session of the United Nations General Assembly, and Secretary-General Antonio Guterres have made despite the tremendous challenges posed by the COVID-19 pandemic.
Mr. President,
We are celebrating the 75th anniversary of the United Nations and entering the third decade of the 21st century in extraordinary circumstances.
For the first time in history, the Leaders of Member States are unable to gather at the UNGA General Debate . This, however, does not diminish our resolve and ability to deliberate and seek solutions for issues of common concern.
I echo the Secretary-General’s assessment that we are facing the most formidable challenges since the birth of the UN, in particular, the impacts of the COVID-19 pandemic on the economy, society, politics and, most of all, human life.
Mr. President,
Against this backdrop, I welcome the theme of our Session: “The Future We Want, the UN We Need: Reaffirming our Collective Commitment to Multilateralism— confronting COVID-19 through effective multilateral action”. Allow me to share some of my thoughts along that line.
First, global and regional multilateral mechanisms must be strengthened. We need a United Nations that is truly cohesive and inclusive, where every member, large or small, rich or poor, can have a voice in deciding matters of common concern. The UN must serve as the “incubator” for multilateral cooperation initiatives for peace, development and prosperity. Further reforms should be undertaken to transform the UN into a stronger and more effective organization that can fulfill its role of harmonizing the interests and behaviors of states in the face of the monumental changes of our time.
Second, the United Nations Charter and the fundamental principles of international law must be upheld and advanced as the norms of behavior for all countries in contemporary international relations. We must be resolute and perseverant in advancing cooperation and friendship to counter conflict and hostility. We must choose dialogue over confrontation, and peaceful settlement of disputes over unilateral acts of imposition. In this spirit, Viet Nam calls for the removal of unilateral sanctions that adversely affect countries’ socio-economic development and people’s livelihoods, especially the embargo imposed upon Cuba.
Third, the COVID-19 pandemic serves as a stern warning to us all, requiring our stronger commitments and stronger actions to promote sustainable, inclusive and human-centered development. The 2030 Agenda for Sustainable Development should continue to be the framework for our cooperation to overcome this pandemic for sustainable recovery. Our policies and actions should have the interest of our people at the heart, so that no one, and no country, will be left behind. Developing countries should receive financial assistance, technological and commercial facilitation to realize the Sustainable Development Goals.
Mr. President,
Seventy-five years ago, on 2 September 1945, President Ho Chi Minh delivered the Declaration of Independence that proclaimed the birth of the Democratic Republic of Viet Nam (now the Socialist Republic of Viet Nam). Since those early days, President Ho Chi Minh, on multiple occasions, sent letters to the founding members of the UN, expressing Viet Nam’s desire to become a member of the Organization. While it was not until 1977 that this aspiration became reality, the long and tenacious struggle of Viet Nam to win and defend national independence, sovereignty and territorial integrity served as a concrete contribution to the worldwide movement for peace, democracy and social progress — ultimately the same noble goals to which the UN aspires. Let me take this occasion, on behalf of the Vietnamese people, to express our deepest gratitude to countries and international friends for your generous support towards our past righteous struggle for national independence and present national development.
Viet Nam was once a poor and backward country ravaged by war, strangled by embargo. After thirty-five years of Doi Moi reform, Viet Nam has emerged as a middle-income developing country and is aiming to be a high-income industrial country by 2045. In the fight against COVID-19, difficulties notwithstanding, Viet Nam has recorded positive and noteworthy outcomes. We have successfully contained the pandemic while promoting social and economic development. Out of international solidarity and with the understanding that the pandemic is only defeated when we all win, Viet Nam has engaged in cooperation and experience sharing with many countries, including support provided to those worst affected by the pandemic and to the common international efforts.
Viet Nam pursues a foreign policy of independence, self-reliance, multilateralization and diversification of relations. As a reliable partner and an active, responsible member of the international community, Viet Nam attaches importance to the work of the UN and has been expanding our comprehensive cooperation with the Organization. Viet Nam will work with member states to make the UN more democratic, transparent and effective.
As a non-permanent member of the United Nations Security Council for the term 2020-2021, Viet Nam promotes dialogue, de-escalation of tension and confrontation, and fair and reasonable solutions to regional and global peace and security issues. We champion multilateralism and the respect for international law and the UN Charter, and strengthen relations between the UN and regional organizations, especially ASEAN.
As the 2020 ASEAN Chair, Viet Nam is working with fellow member states to build a region of peace, friendship and cooperation, in order to realize the vision of ASEAN as a politically cohesive, economically integrated and socially responsible community. Together with countries within and outside the region, we are committed to the maintenance and promotion of peace, stability, maritime security and safety and freedom of navigation in the East Sea (South China Sea), in accordance with international law, particularly the 1982 United Nations Convention on the Law of the Sea. We call on all concerned parties to exercise restraint, avoid unilateral acts that would complicate the situation, and settle disputes and differences through peaceful means with due respect for diplomatic and legal processes.
Mr. President,
Over the last 75 years, member states have painstakingly built a United Nations for peace, cooperation and development. We are duty-bound to strengthen and reinvigorate the world’s largest multilateral organization, particularly in face of the immense challenges and opportunities of the 21st century.
Thank you for your kind attention.